Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 1 of 36 Page ID #:22




           Exhibit B
Electronically FILED by Superior Court of California, County of Los Angeles on 05/19/2021 04:20 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk
                             Case 5:21-cv-01271 Document 1-521STCV18896
                                                               Filed 07/29/21 Page 2 of 36 Page ID #:23
                                         Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Gregory Keosian




                         1     LAW OFFICES OF MARYANN P. GALLAGHER
                               MARYANN P. GALLAGHER, SBN 146078
                         2     205 S. Broadway, Suite 920
                               Los Angeles, CA 90012
                         3
                               Telephone: (213) 626-1810
                         4     Facsimile: (213) 626-0961
                               E-mail: mail@mpg-law.com
                         5

                         6     Attorneys for Plaintiff TRANEKA ECHOLS
                         7

                         8                                  SUPERIOR COURT OF THE STATE OF CALIFORNIA
                         9                                               FOR THE COUNTY OF LOS ANGELES
                       10      TRANEKA ECHOLS,                                                                CASE NO.
                       11                       Plaintiff,                                                    COMPLAINT FOR DAMAGES
                       12
                                                                   v.                                               1.  RACIAL DISCRIMINATION
                                                                                                                    2.  RACIAL HARASSMETN-HOSTILE
                       13                                                                                               WORK ENVIRONMENT
                                                                                                                    3. DISABILITY DISCRIMINATION IN
                       14                                                                                               VIOLATION OF GOVERNMENT CODE
                                                                                                                        SECTION 12940 ET SEQ
                       15      ENCOMPASS HEALTH REHABILITATION                                                      4. PERCEIVED DISABILITY
                               HOSPITAL OF MURRIETA; ENCOMPASS                                                          DISCRIMINATION IN VIOLATION OF
                       16                                                                                               GOVERNMENT CODE SECTION 12940
                               HEALTH REHABILITATION HOSPITAL                                                           ET SEQ
                       17      OF MURRIETA, LLC; ENCOMPASS                                                          5. FAILURE TO INVESTIGATE AND
                               HEALTH CORPORATION; HEALTH                                                               PREVENT DISCRIMINATION AND
                       18      SOUTH REHABILITATION HOSPITAL OF                                                         RETALIATION IN VIOLATION OF
                               MURRIETA, LLC;; and DOES 1 through 100,                                                  GOVERNMENT CODE SECTION 12940
                       19      inclusive,
                                                                                                                        ET SEQ
                                                                                                                    6. FAILURE TO ENGAGE IN THE
                       20                                                                                               INTERACTIVE PROCESS IN
                                                                                                                        VIOLATION OF GOVERNMENT CODE
                       21                       Defendants.                                                             SECTION 12940 ET SEQ
                                                                                                                    7. FALURE TO ACCOMMODATE IN
                       22                                                                                               VIOLATION OF GOVERNMENT CODE
                                                                                                                        SECTION 12940 ET SEQ
                       23                                                                                           8. RETALIATION IN VIOLATION OF
                                                                                                                        GOVERNMENT CODE 12940
                                                                                                                    9. WRONGFUL TERMINATION IN
                       24                                                                                               VIOLATION OF PUBLIC POLICY
                                                                                                                    10. DEFAMATION
                       25
                                                                                                                         DEMAND FOR JURY TRIAL
                       26

                       27

                       28

                                                                                                          1
                                                                                                   COMPLAINT
     Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 3 of 36 Page ID #:24




 1            COMES NOW Plaintiff TRANEKA ECHOLS (hereinafter “Plaintiff”) who brings this

 2     Complaint against the above-named Defendants and DOES 1 through 100, and each of them, as

 3     follows:

 4

 5                                                    THE PARTIES

 6            1.        Plaintiff TRANEKA ECHOLS was hired as The Director Of Business

 7     Development. Plaintiff is an African American female. Plaintiff is a resident of the State of

 8     California.

 9            2. Defendant ENCOMPASS HEALTH REHABILITATION HOSPITAL OF
10                   MURRIETA; ENCOMPASS HEALTH REHABILITATION HOSPITAL OF
11                   MURRIETA, LLC; ENCOMPASS HEALTH CORPORATION [hereinafter
12                   “ENCOMPASS DEFENDANTS “ are residents of the State of California and or
13                   conducting business in the State of California. HEALTH SOUTH REHABILITATION
14                   HOSPITAL OF MURRIETA, LLC. Changed its name to ENCOMPASS HEALTH
15                   REHABILITATION HOSPITAL OF MURRIETA, LLC.
16

17                                             FACTUAL ALLEGATIONS

18            3.      Plaintiff came to work for ENCOMPASS DEFENDANTS at Murrieta California.

19                   She brought with her a book of business, clients and vendors whom she had

20                   relationships with . Defendants used her for her connections to bring in business.

21                   Plaintiff was at all times a qualified injured worker as set forth in Government Code

22                   12926, 12940 et seq. Plaintiff was African American. Plaintiff suffered from dyslexia.

23                   Due to the constant stress from the hostile work environment and lack of any support

24                   from the CEO and Pam Drake, plaintiff was unable to work due to the stress. Her

25                   doctor placed her on medical leave for a few days. She was terminated when she

26                   returned a few days later from medical leave.

27            4.     Defendants created and permitted a hostile work environment. Plaintiff was called a

28                   “black bitch” and “Oreo”. Pam Drake, plaintiff’s supervisor would make fun of

                                                          2
                                                     COMPLAINT
     Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 4 of 36 Page ID #:25




 1                plaintiff’s dyslexia and claim that plaintiff had an attitude because of her skin color.

 2                Drake would say things like “ You think you’re all that”. Drake would berate her in

 3                front of other employees. Plaintiff was assigned a large office, but Drake took it away

 4                from her and sent her to a smaller office. Drake went out of her way to degrade

 5                plaintiff. Drake was constantly condescending and abusive to plaintiff. When plaintiff

 6                complained to Drake about the racist comments, Drake failed to take immediate and

 7                corrective action. Instead she ratified and condoned the discrimination and hostile

 8                work environment. She told plaintiff to stop complaining and “ you need to suck it up

 9                and be a big girl”. Plaintiff began to suffer stress and stress related symptoms and
10                was placed off work. Plaintiff complained to Human resources. Human resources
11                refused to take any action either. Instead plaintiff was fired in retaliation for
12                complaining and taking medical leave.
13           5. Drake would make fun of plaintiff’s dyslexia, she told her she needed to read more
14                books, when plaintiff was locked out of her computer one day and asked Drake for
15                help Drake started yelling at her, she called her dyslexic and a fool.
16           6. Other people who witnessed Drake’s behavior towards plaintiff commented about how
17                abusive she was towards plaintiff. They told her to go to Human Resources to report
18                the abuse.
19           7.   The hostile work environment and abuse continued for approximately 3 months. It was
20                so severe it caused plaintiff to suffer emotional distress to the point it was causing her
21                physical symptoms. She went to see a doctor who took her off work, she provided her
22                doctors note.
23           8.   When she was out on leave due to the stress from Drake, an employee called her and
24                told her that they heard she had been fired. Plaintiff called the ENCOMPASS
25                DEFENDANT’s corporate offices. They told her to go home and they would look into
26                it. Plaintiff received severance letter on or about December 16,2019.
27           9. After plaintiff was terminated, Drake and others at Encompass defamed plaintiff. They
28                talked to Vendors and told them that they fired plaintiff because of poor performance.

                                                         3
                                                    COMPLAINT
     Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 5 of 36 Page ID #:26




 1              Plaintiff was not a poor performer this was false. The defamation caused plaintiff

 2              injury to her reputation.

 3           10. Plaintiff is ignorant of the true names and capacities, whether corporate, associate,

 4              individual, or otherwise, of DEFENDANTS sued herein as DOES 1 through 100,

 5              inclusive, and therefore sues said Defendants, and each of them, by such fictitious

 6              names. Plaintiff will seek leave of court to amend this Complaint to assert the true

 7              names and capacities of the fictitiously named Defendants designated as DOES 1

 8              through 100, when the same have been ascertained. Plaintiff is informed and believes,

 9              and thereon alleges, that each Defendant, designated as a “DOE” herein is legally
10              responsible for the events, happenings, acts, occurrences, indebtedness, damages and
11              liabilities hereinafter alleged and caused injuries and damages proximately thereby to
12              the Plaintiff, as hereinafter alleged.
13           11. Plaintiff is informed and believes, and thereon allege, that at all times relevant herein,
14              each Defendant designated, including Does 1-100, herein was the agent, managing

15              agent, principal, owner, partner, joint venturer, representative, supervisor, manager,

16              alter ego, affiliate, co-employer, joint venturer, servant, employee and/or co-

17              conspirator of each of the other Defendants, and was at all times mentioned herein

18              acting within the course and scope of said agency and employment, and that all acts or

19              omissions alleged herein were duly committed with the ratification, knowledge,

20              permission, encouragement, authorization and consent of each Defendant designated

21              herein.

22           12. Plaintiff is informed and believes and based thereon alleges, that at all times mentioned

23              herein, EMPLOYER DEFENDANTS and Does 1 through 100 and each of them, was

24              the agent, servant, employee, representative, joint venturer, parent, co-employer, alter

25              ego assign, predecessor, manager, agent, managing agent and/or successor of each of

26              the EMPLOYER DEFENDANTS and were at all times material hereto acting within

27              the authorized course and scope of these relationships, and/or that all acts, conduct, and

28              omissions were subsequently ratified by the respective principals and the benefits

                                                         4
                                                   COMPLAINT
     Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 6 of 36 Page ID #:27




 1                  thereof accepted by the principals.

 2

 3                                         FIRST CAUSE OF ACTION

 4      (RACIAL DISCRIMINATION IN VIOLATION OF GOVERNMENT CODE SECTION

 5                                                12940 ET SEQ)

 6            13.      Plaintiff repeats and realleges each and every allegation set forth in the preceding

 7     paragraphs and incorporates them herein by reference with the same effect as if realleged herein.

 8            14.      At all times herein, ENCOMPASS DEFENDANTS were plaintiff’s employer.

 9            15. Beginning in approximately October 2019 and continuing until approximately
10                  December 2019, DEFENDANTS employees, supervisors and managing agents,

11                  including, and each of them, while acting in the course and scope of their employment

12                  with EMPLOYER DEFENDANTS and in carrying out the policies and practices of

13                  EMPLOYER DEFENDANTS , discriminated against plaintiff on the basis of her
                    race, and failed to take all necessary steps to prevent discrimination and harassment
14
                    from occurring. Defendants knowingly permitted employees to call plaintiff “Black
15
                    Bitch” and “Oreo” and to mistreat plaintiff and bully her based on her race.
16
              16. Pam Drake, plaintiff’s supervisor would make fun of plaintiff’s dyslexia and claim
17
                    that plaintiff had an attitude because of her skin color. Drake would say things like “
18
                    You think you’re all that”. Drake would berate her in front of other employees.
19
                    Plaintiff was assigned a large office, but Drake took it away from her and sent her to a
20
                    smaller office. Drake went out of her way to degrade plaintiff. Drake was constantly
21
                    condescending and abusive to plaintiff. When plaintiff complained to Drake about the
22
                    racist comments, Drake failed to take immediate and corrective action. Instead she
23
                    ratified and condoned the discrimination and hostile work environment. She told
24
                    plaintiff to stop complaining and “ you need to suck it up and be a big girl”. Plaintiff
25
                    began to suffer stress and stress related symptoms and was placed off work. Plaintiff
26
                    complained to Human resources. Human resources refused to take any action either.
27
                    Instead plaintiff was fired in retaliation for complaining and taking medical leave.
28

                                                          5
                                                     COMPLAINT
     Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 7 of 36 Page ID #:28




 1           17. After plaintiff complained, the atmosphere was so stressful her doctor had to take her

 2              off work for a few days. When she was out sick an employee called and told her she

 3              had been terminated. She called the Corporate offices to complain and they said they

 4              would take care of it. Then they terminated her on December 16,2019.

 5           18. PLAINTIFF filed timely charges with the California Department of Fair Employment

 6              and Housing and received notice of the right to sue, on or about May 19,2020

 7              permitting her to bring this legal action. PLAINTIFF has therefore exhausted her

 8              administrative remedies under the California Government Code.

 9           19. By the aforesaid acts and conduct of Defendants, and each of them, Plaintiff has been

10              directly and legally caused to suffer actual damages pursuant to California Civil Code

11              §3333 including, but not limited to, loss of earnings and future earning capacity,

12              medical and related expenses for care and procedures both now and in the future,

13              attorney’s fees, and other pecuniary loss not presently ascertained, for which Plaintiff

14              will seek leave of court to amend when ascertained.

15           20. As a direct and legal result of the acts and conduct of EMPLOYER DEFENDANTS,

16              Plaintiff has been caused, and did suffer, and continues to suffer severe and permanent

17              emotional and mental distress and anguish, humiliation, embarrassment, fright, shock,

18              pain, discomfort and anxiety. The exact nature and extent of said injuries is presently

19              unknown to Plaintiff, who will pray leave of court to assert the same when they are

20              ascertained.

21           21. Further, Defendants, their managing agents, including but not limited to, managing

22              agents, supervisors, ratified and condoned the action against Plaintiff and allowed

23              DRAKE to continue working there. The CEO Perry knew about the discrimination

24              and harassment and termination of plaintiff and ratified and condoned it. Plaintiff

25              complained to Human Resources and they didn’t investigate or take corrective action.

26              Plaintiff complained to the corporate officers and they ratified and condoned the

27              discrimination and harassment and termination. The aforementioned acts of

28              EMPLOYER DEFENDANTS and its alter egos, committed by and through their


                                                     6
                                                 COMPLAINT
     Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 8 of 36 Page ID #:29




 1              managing agents, supervisors, were done with the knowledge of EMPLOYER

 2              DEFENDANTS and its alter egos and or were ratified and condoned by them and their

 3              alter egos, and each of them, were willful, wanton, malicious, intentional, oppressive,

 4              illegal and despicable and were done in willful and conscious disregard of the rights,

 5              welfare and safety of Plaintiff, and were done by managerial agents of Defendants and

 6              its alter egos, and Does 1 through 100, and with the express knowledge, consent, and

 7              ratification of managerial employees of Defendants and its alter egos, thereby

 8              justifying the awarding of punitive and exemplary damages in an amount to be

 9              determined at the time of trial.
10           22. The EMPLOYER DEFENDANTS knew their behavior was illegal, but did it anyway,
11              in blatant disregard of the law.
12           23. As a result of the acts and omissions to act, of the EMPLOYER DEFENDANTS, and
13              each of them, as alleged herein, Plaintiff is entitled to reasonable attorneys' fees and
14              costs.
15           24. Plaintiff has been generally damaged in an amount within the jurisdiction of this Court.
16           25. The harm to Plaintiff was "physical" in the sense that it affected her emotional and
17              mental health, rather than being a purely economic harm. State Farm Mutual.
18              Automobile Ins. Co. v. Campbell (2003) 538 U.S. 408, 419. It was objectively
19              reasonable to assume that EMPLOYER DEFENDANTS' employers' and managing
20              agents' acts of discrimination and harassment toward PLAINTIFF would affect her
21              emotional well-being, and therefore DEFENDANTS employers' "conduct evinced an
22              indifference to or a reckless disregard of the health or safety of others."
23           26. As a result of the discriminatory acts of EMPLOYER DEFENDANTS, their agents and
24              alter egos, and each of them, as alleged herein, Plaintiff is entitled to reasonable
25              attorneys' fees and costs of said suit as specifically provided in California Government
26              Code §12965(b).
27           27. Plaintiff has suffered general damages in an amount within the jurisdiction of this
28              court.

                                                      7
                                                   COMPLAINT
     Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 9 of 36 Page ID #:30




 1                                      SECOND CAUSE OF ACTION

 2       ( RACIAL HARASSMENT- HOSTILE WORK ENVIRONMENT IN VIOLATION OF

 3                           GOVERNMENT CODE SECTION 12940 ET SEQ)

 4           28. Plaintiff repeats and realleges each and every allegation set forth in the preceding

 5                 paragraphs and incorporates them herein by reference with the same effect as if

 6                 realleged herein.

 7           29.      At all times herein, ENCOMPASS DEFENDANTS were plaintiff’s employer.

 8           30. Beginning in approximately October 2019 and continuing until approximately

 9                 December 2019, DEFENDANTS employees, supervisors and managing agents,

10                 including, and each of them, while acting in the course and scope of their employment

11                 with EMPLOYER DEFENDANTS and in carrying out the policies and practices of

12                 EMPLOYER DEFENDANTS , harassed plaintiff on the basis of her race, and failed
                   to take immediate and corrective action to prevent the hostile work environment.
13
                   Defendants knowingly permitted employees to call plaintiff “Black Bitch” and “Oreo”
14
                   and to mistreat plaintiff and bully her based on her race.
15
             31. Pam Drake, plaintiff’s supervisor would make fun of plaintiff’s dyslexia and claim
16
                   that plaintiff had an attitude because of her skin color. Drake would say things like “
17
                   You think you’re all that”. Drake would berate her in front of other employees.
18
                   Plaintiff was assigned a large office, but Drake took it away from her and sent her to a
19
                   smaller office. Drake went out of her way to degrade plaintiff. Drake was constantly
20
                   condescending and abusive to plaintiff. When plaintiff complained to Drake about the
21
                   racist comments, Drake failed to take immediate and corrective action. Instead she
22
                   ratified and condoned the discrimination and hostile work environment. She told
23
                   plaintiff to stop complaining and “ you need to suck it up and be a big girl”. Plaintiff
24
                   began to suffer stress and stress related symptoms and was placed off work. Plaintiff
25
                   complained to Human resources. Human resources refused to take any action either.
26
                   Instead plaintiff was fired in retaliation for complaining and taking medical leave.
27
             32. After plaintiff complained, the atmosphere was so stressful her doctor had to take her
28

                                                         8
                                                    COMPLAINT
 Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 10 of 36 Page ID #:31




 1          off work for a few days. When she was out sick an employee called and told her she

 2          had been terminated. She called the Corporate offices to complain and they said they

 3          would take care of it. Then they terminated her on December 16,2019.

 4       33. PLAINTIFF filed timely charges with the California Department of Fair Employment

 5          and Housing and received notice of the right to sue, on or about May 19,2020

 6          permitting her to bring this legal action. PLAINTIFF has therefore exhausted her

 7          administrative remedies under the California Government Code.

 8       34. By the aforesaid acts and conduct of Defendants, and each of them, Plaintiff has been

 9          directly and legally caused to suffer actual damages pursuant to California Civil Code

10          §3333 including, but not limited to, loss of earnings and future earning capacity,

11          medical and related expenses for care and procedures both now and in the future,

12          attorney’s fees, and other pecuniary loss not presently ascertained, for which Plaintiff

13          will seek leave of court to amend when ascertained.

14       35. As a direct and legal result of the acts and conduct of EMPLOYER DEFENDANTS,

15          Plaintiff has been caused, and did suffer, and continues to suffer severe and permanent

16          emotional and mental distress and anguish, humiliation, embarrassment, fright, shock,

17          pain, discomfort and anxiety. The exact nature and extent of said injuries is presently

18          unknown to Plaintiff, who will pray leave of court to assert the same when they are

19          ascertained.

20       36. Further, Defendants, their managing agents, including but not limited to, managing

21          agents, supervisors, ratified and condoned the action against Plaintiff and ratified it and

22          condoned it. Drake was aware of and actively participated in the discrimination and

23          harassment of plaintiff and ratified and condoned the hostile work environment. The

24          CEO Perry knew about the discrimination and harassment and termination of plaintiff

25          and ratified and condoned it. Plaintiff complained to Human Resources and they

26          didn’t investigate or take corrective action. Plaintiff complained to the corporate

27          officers and they ratified and condoned the discrimination and harassment and

28          termination. The aforementioned acts of EMPLOYER DEFENDANTS and its alter


                                                  9
                                             COMPLAINT
 Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 11 of 36 Page ID #:32




 1          egos, committed by and through their managing agents, supervisors, were done with

 2          the knowledge of EMPLOYER DEFENDANTS and its alter egos and or were ratified

 3          and condoned by them and their alter egos, and each of them, were willful, wanton,

 4          malicious, intentional, oppressive, illegal and despicable and were done in willful and

 5          conscious disregard of the rights, welfare and safety of Plaintiff, and were done by

 6          managerial agents of Defendants and its alter egos, and Does 1 through 100, and with

 7          the express knowledge, consent, and ratification of managerial employees of

 8          Defendants and its alter egos, thereby justifying the awarding of punitive and

 9          exemplary damages in an amount to be determined at the time of trial.
10       37. The EMPLOYER DEFENDANTS knew their behavior was illegal, but did it anyway,
11          in blatant disregard of the law.
12       38. As a result of the acts and omissions to act, of the EMPLOYER DEFENDANTS, and
13          each of them, as alleged herein, Plaintiff is entitled to reasonable attorneys' fees and
14          costs.
15       39. Plaintiff has been generally damaged in an amount within the jurisdiction of this Court.
16       40. The harm to Plaintiff was "physical" in the sense that it affected her emotional and
17          mental health, rather than being a purely economic harm. State Farm Mutual.
18          Automobile Ins. Co. v. Campbell (2003) 538 U.S. 408, 419. It was objectively
19          reasonable to assume that EMPLOYER DEFENDANTS' employers' and managing
20          agents' acts of discrimination and harassment toward PLAINTIFF would affect her
21          emotional well-being, and therefore DEFENDANTS employers' "conduct evinced an
22          indifference to or a reckless disregard of the health or safety of others."
23       41. As a result of the discriminatory acts of EMPLOYER DEFENDANTS, their agents and
24          alter egos, and each of them, as alleged herein, Plaintiff is entitled to reasonable
25          attorneys' fees and costs of said suit as specifically provided in California Government
26          Code §12965(b).
27       42. Plaintiff has suffered general damages in an amount within the jurisdiction of this
28          court.

                                                  10
                                               COMPLAINT
 Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 12 of 36 Page ID #:33




 1                                 THIRD CAUSE OF ACTION

 2       (DISABILITY DISCRIMINATION IN VIOLATION OF GOVERNMENT CODE
         SECTION 12940 ET SEQ)
 3
         43. Plaintiff repeats and realleges each and every allegation set forth in the preceding
 4
            paragraphs and incorporates them herein by reference with the same effect as if
 5
            realleged herein.
 6
         44. At all times herein, ENCOMPASS DEFENDANTS were plaintiff’s employer.
 7
         45. Beginning in approximately October 2019 and continuing until approximately
 8
            December 2019, DEFENDANTS employees, supervisors and managing agents,
 9
            including, and each of them, while acting in the course and scope of their employment
10
            with EMPLOYER DEFENDANTS and in carrying out the policies and practices of
11
            EMPLOYER DEFENDANTS , discriminated against plaintiff on the basis of her
12
            disability, and failed to take all necessary steps to prevent discrimination and
13
            harassment from occurring. Plaintiff was a qualified injured worker who suffered
14
            from dyslexia. Drake knew about plaintiff’s dyslexia.
15
         46. Pam Drake, plaintiff’s supervisor would make fun of plaintiff’s dyslexia and claim
16
            that plaintiff had an attitude because of her skin color. Drake would say things like “
17
            You think you’re all that”. Drake would berate her in front of other employees.
18
            Plaintiff was assigned a large office, but Drake took it away from her and sent her to a
19
            smaller office. Drake went out of her way to degrade plaintiff. Drake was constantly
20
            condescending and abusive to plaintiff. When plaintiff complained to Drake about the
21
            racist comments, Drake failed to take immediate and corrective action. Instead she
22
            ratified and condoned the discrimination and hostile work environment. She told
23
            plaintiff to stop complaining and “ you need to suck it up and be a big girl”. Plaintiff
24
            began to suffer stress and stress related symptoms and was placed off work. Plaintiff
25
            complained to Human resources. Human resources refused to take any action either.
26
            Instead plaintiff was fired in retaliation for complaining and taking medical leave.
27
         47. Further, plaintiff was suffering from emotional distress that prevented her from
28

                                                  11
                                              COMPLAINT
 Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 13 of 36 Page ID #:34




 1          working and her doctor took her off work. After plaintiff complained, the atmosphere

 2          was so stressful her doctor had to take her off work for a few days. When she was out

 3          sick an employee called and told her she had been terminated. She called the

 4          Corporate offices to complain and they said they would take care of it. Then they

 5          terminated her on December 16,2019.

 6       48. PLAINTIFF filed timely charges with the California Department of Fair Employment

 7          and Housing and received notice of the right to sue, on or about May 19,2020

 8          permitting her to bring this legal action. PLAINTIFF has therefore exhausted her

 9          administrative remedies under the California Government Code.
10       49. By the aforesaid acts and conduct of Defendants, and each of them, Plaintiff has been
11          directly and legally caused to suffer actual damages pursuant to California Civil Code
12          §3333 including, but not limited to, loss of earnings and future earning capacity,
13          medical and related expenses for care and procedures both now and in the future,
14          attorney’s fees, and other pecuniary loss not presently ascertained, for which Plaintiff
15          will seek leave of court to amend when ascertained.
16       50. As a direct and legal result of the acts and conduct of EMPLOYER DEFENDANTS,
17          Plaintiff has been caused, and did suffer, and continues to suffer severe and permanent
18          emotional and mental distress and anguish, humiliation, embarrassment, fright, shock,
19          pain, discomfort and anxiety. The exact nature and extent of said injuries is presently
20          unknown to Plaintiff, who will pray leave of court to assert the same when they are
21          ascertained.
22       51. Further, Defendants, their managing agents, including but not limited to, managing
23          agents, supervisors, ratified and condoned the action against Plaintiff and allowed
24          DRAKE to continue working there. The CEO Perry knew about the discrimination
25          and harassment and termination of plaintiff and ratified and condoned it. Plaintiff
26          complained to Human Resources and they didn’t investigate or take corrective action.
27          Plaintiff complained to the corporate officers and they ratified and condoned the
28          discrimination and harassment and termination. The aforementioned acts of

                                                 12
                                             COMPLAINT
 Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 14 of 36 Page ID #:35




 1          EMPLOYER DEFENDANTS and its alter egos, committed by and through their

 2          managing agents, supervisors, were done with the knowledge of EMPLOYER

 3          DEFENDANTS and its alter egos and or were ratified and condoned by them and their

 4          alter egos, and each of them, were willful, wanton, malicious, intentional, oppressive,

 5          illegal and despicable and were done in willful and conscious disregard of the rights,

 6          welfare and safety of Plaintiff, and were done by managerial agents of Defendants and

 7          its alter egos, and Does 1 through 100, and with the express knowledge, consent, and

 8          ratification of managerial employees of Defendants and its alter egos, thereby

 9          justifying the awarding of punitive and exemplary damages in an amount to be
10          determined at the time of trial.
11       52. The EMPLOYER DEFENDANTS knew their behavior was illegal, but did it anyway,
12          in blatant disregard of the law.
13       53. As a result of the acts and omissions to act, of the EMPLOYER DEFENDANTS, and
14          each of them, as alleged herein, Plaintiff is entitled to reasonable attorneys' fees and
15          costs.
16       54. Plaintiff has been generally damaged in an amount within the jurisdiction of this Court.
17       55. The harm to Plaintiff was "physical" in the sense that it affected her emotional and
18          mental health, rather than being a purely economic harm. State Farm Mutual.
19          Automobile Ins. Co. v. Campbell (2003) 538 U.S. 408, 419. It was objectively
20          reasonable to assume that EMPLOYER DEFENDANTS' employers' and managing
21          agents' acts of discrimination and harassment toward PLAINTIFF would affect her
22          emotional well-being, and therefore DEFENDANTS employers' "conduct evinced an
23          indifference to or a reckless disregard of the health or safety of others."
24       56. As a result of the discriminatory acts of EMPLOYER DEFENDANTS, their agents and
25          alter egos, and each of them, as alleged herein, Plaintiff is entitled to reasonable
26          attorneys' fees and costs of said suit as specifically provided in California Government
27          Code §12965(b).
28       57. Plaintiff has suffered general damages in an amount within the jurisdiction of this

                                                  13
                                               COMPLAINT
 Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 15 of 36 Page ID #:36




 1             court.

 2

 3                                     FOURTH CAUSE OF ACTION

 4          (PERCEIVED DISABILITY DISCRIMINATION IN VIOLATION OF
            GOVERNMENT CODE SECTION 12940 ET SEQ)
 5
            58.      Plaintiff repeats and repleads all of the prior causes of action and all the facts that
 6
     support them.
 7
            59. Plaintiff repeats and realleges each and every allegation set forth in the preceding
 8
               paragraphs and incorporates them herein by reference with the same effect as if
 9
               realleged herein.
10
            60. At all times herein, ENCOMPASS DEFENDANTS were plaintiff’s employer.
11
            61. Beginning in approximately October 2019 and continuing until approximately
12
               December 2019, DEFENDANTS employees, supervisors and managing agents,
13
               including, and each of them, while acting in the course and scope of their employment
14
               with EMPLOYER DEFENDANTS and in carrying out the policies and practices of
15
               EMPLOYER DEFENDANTS , discriminated against plaintiff on the basis of her
16
               perceived disability, and failed to take all necessary steps to prevent discrimination
17
               and harassment from occurring. Plaintiff was a qualified injured worker who suffered
18
               from dyslexia. Drake knew about plaintiff’s dyslexia she perceived that as a disability.
19
            62. Pam Drake, plaintiff’s supervisor would make fun of plaintiff’s dyslexia and claim
20
               that plaintiff had an attitude because of her skin color. Drake would say things like “
21
               You think you’re all that”. Drake would berate her in front of other employees.
22
               Plaintiff was assigned a large office, but Drake took it away from her and sent her to a
23
               smaller office. Drake went out of her way to degrade plaintiff. Drake was constantly
24
               condescending and abusive to plaintiff. When plaintiff complained to Drake about the
25
               racist comments, Drake failed to take immediate and corrective action. Instead she
26
               ratified and condoned the discrimination and hostile work environment. She told
27
               plaintiff to stop complaining and “ you need to suck it up and be a big girl”. Plaintiff
28

                                                       14
                                                   COMPLAINT
 Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 16 of 36 Page ID #:37




 1          began to suffer stress and stress related symptoms and was placed off work. Plaintiff

 2          complained to Human resources. Human resources refused to take any action either.

 3          Instead plaintiff was fired in retaliation for complaining and taking medical leave.

 4       63. Further, when plaintiff was so emotionally distraught by the months of harassment

 5          and discrimination her doctor took her off work. Encompass Defendants knew

 6          plaintiff was out of work because she faxed them a note. Encompass Defendant

 7          perceived plaintiff as disabled. After plaintiff complained, the atmosphere was so

 8          stressful her doctor had to take her off work for a few days. When she was out sick

 9          an employee called and told her she had been terminated. She called the Corporate
10          offices to complain and they said they would take care of it. Then they terminated her
11          on December 16,2019.
12       64. PLAINTIFF filed timely charges with the California Department of Fair Employment
13          and Housing and received notice of the right to sue, on or about May 19,2020
14          permitting her to bring this legal action. PLAINTIFF has therefore exhausted her
15          administrative remedies under the California Government Code.
16       65. By the aforesaid acts and conduct of Defendants, and each of them, Plaintiff has been
17          directly and legally caused to suffer actual damages pursuant to California Civil Code
18          §3333 including, but not limited to, loss of earnings and future earning capacity,
19          medical and related expenses for care and procedures both now and in the future,
20          attorney’s fees, and other pecuniary loss not presently ascertained, for which Plaintiff
21          will seek leave of court to amend when ascertained.
22       66. As a direct and legal result of the acts and conduct of EMPLOYER DEFENDANTS,
23          Plaintiff has been caused, and did suffer, and continues to suffer severe and permanent
24          emotional and mental distress and anguish, humiliation, embarrassment, fright, shock,
25          pain, discomfort and anxiety. The exact nature and extent of said injuries is presently
26          unknown to Plaintiff, who will pray leave of court to assert the same when they are
27          ascertained.
28       67. Further, Defendants, their managing agents, including but not limited to, managing

                                                 15
                                             COMPLAINT
 Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 17 of 36 Page ID #:38




 1          agents, supervisors, ratified and condoned the action against Plaintiff and allowed

 2          DRAKE to continue working there. The CEO Perry knew about the discrimination

 3          and harassment and termination of plaintiff and ratified and condoned it. Plaintiff

 4          complained to Human Resources and they didn’t investigate or take corrective action.

 5          Plaintiff complained to the corporate officers and they ratified and condoned the

 6          discrimination and harassment and termination. The aforementioned acts of

 7          EMPLOYER DEFENDANTS and its alter egos, committed by and through their

 8          managing agents, supervisors, were done with the knowledge of EMPLOYER

 9          DEFENDANTS and its alter egos and or were ratified and condoned by them and their
10          alter egos, and each of them, were willful, wanton, malicious, intentional, oppressive,
11          illegal and despicable and were done in willful and conscious disregard of the rights,
12          welfare and safety of Plaintiff, and were done by managerial agents of Defendants and
13          its alter egos, and Does 1 through 100, and with the express knowledge, consent, and
14          ratification of managerial employees of Defendants and its alter egos, thereby
15          justifying the awarding of punitive and exemplary damages in an amount to be
16          determined at the time of trial.
17       68. The EMPLOYER DEFENDANTS knew their behavior was illegal, but did it anyway,
18          in blatant disregard of the law.
19       69. As a result of the acts and omissions to act, of the EMPLOYER DEFENDANTS, and
20          each of them, as alleged herein, Plaintiff is entitled to reasonable attorneys' fees and
21          costs.
22       70. Plaintiff has been generally damaged in an amount within the jurisdiction of this Court.
23       71. The harm to Plaintiff was "physical" in the sense that it affected her emotional and
24          mental health, rather than being a purely economic harm. State Farm Mutual.
25          Automobile Ins. Co. v. Campbell (2003) 538 U.S. 408, 419. It was objectively
26          reasonable to assume that EMPLOYER DEFENDANTS' employers' and managing
27          agents' acts of discrimination and harassment toward PLAINTIFF would affect her
28          emotional well-being, and therefore DEFENDANTS employers' "conduct evinced an

                                                  16
                                               COMPLAINT
 Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 18 of 36 Page ID #:39




 1             indifference to or a reckless disregard of the health or safety of others."

 2       72. As a result of the discriminatory acts of EMPLOYER DEFENDANTS, their agents and

 3             alter egos, and each of them, as alleged herein, Plaintiff is entitled to reasonable

 4             attorneys' fees and costs of said suit as specifically provided in California Government

 5             Code §12965(b).

 6       73. Plaintiff has suffered general damages in an amount within the jurisdiction of this

 7             court.

 8

 9
10                                    FIFTH CAUSE OF ACTION

11         ( FAILURE TO INVESTIGATE AND PREVENT HARASSMENT AND

12   DISCRIMINATION AND RETALIATION IN VIOLATION OF GOVERNMENT CODE

13                                     SECTION 12940 ET SEQ.)

14       74. Plaintiff repeats and realleges each and every allegation set forth in the preceding

15             paragraphs and incorporates them herein by reference with the same effect as if

16             realleged herein.

17       75. At all times herein, ENCOMPASS DEFENDANTS were plaintiff’s employer.

18       76. Beginning in approximately October 2019 and continuing until approximately

19             December 2019, DEFENDANTS employees, supervisors and managing agents,

20             including, and each of them, while acting in the course and scope of their employment

21             with EMPLOYER DEFENDANTS and in carrying out the policies and practices of

22             EMPLOYER DEFENDANTS , failed to take all necessary steps to prevent

23             discrimination and harassment and retaliation from occurring.

24       77. As set forth above, plaintiff was subjected to discrimination and harassment based on

25             her race and discrimination based on her disability and perceived disability.

26       78.    Instead of taking steps to prevent the harassment , discrimination and retaliation, Pam

27             Drake, plaintiff’s supervisor would make fun of plaintiff’s dyslexia and claim that

28             plaintiff had an attitude because of her skin color. Drake would say things like “ You

                                                     17
                                                 COMPLAINT
 Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 19 of 36 Page ID #:40




 1          think you’re all that”. Drake would berate her in front of other employees. Plaintiff

 2          was assigned a large office, but Drake took it away from her and sent her to a smaller

 3          office. Drake went out of her way to degrade plaintiff. Drake was constantly

 4          condescending and abusive to plaintiff. When plaintiff complained to Drake about the

 5          racist comments, Drake failed to take immediate and corrective action. Instead she

 6          ratified and condoned the discrimination and hostile work environment. She told

 7          plaintiff to stop complaining and “ you need to suck it up and be a big girl”. Plaintiff

 8          began to suffer stress and stress related symptoms and was placed off work. Plaintiff

 9          complained to Human resources. Human resources refused to take any action either.
10          Instead plaintiff was fired in retaliation for complaining and taking medical leave.
11       79. Further, plaintiff was suffering from emotional distress that prevented her from
12          working and her doctor took her off work. After plaintiff complained, the atmosphere
13          was so stressful her doctor had to take her off work for a few days. When she was out
14          sick an employee called and told her she had been terminated. She called the
15          Corporate offices to complain and they said they would take care of it. Then they
16          terminated her on December 16,2019.
17       80. PLAINTIFF filed timely charges with the California Department of Fair Employment
18          and Housing and received notice of the right to sue, on or about May 19,2020
19          permitting her to bring this legal action. PLAINTIFF has therefore exhausted her
20          administrative remedies under the California Government Code.
21       81. By the aforesaid acts and conduct of Defendants, and each of them, Plaintiff has been
22          directly and legally caused to suffer actual damages pursuant to California Civil Code
23          §3333 including, but not limited to, loss of earnings and future earning capacity,
24          medical and related expenses for care and procedures both now and in the future,
25          attorney’s fees, and other pecuniary loss not presently ascertained, for which Plaintiff
26          will seek leave of court to amend when ascertained.
27       82. As a direct and legal result of the acts and conduct of EMPLOYER DEFENDANTS,
28          Plaintiff has been caused, and did suffer, and continues to suffer severe and permanent

                                                 18
                                             COMPLAINT
 Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 20 of 36 Page ID #:41




 1          emotional and mental distress and anguish, humiliation, embarrassment, fright, shock,

 2          pain, discomfort and anxiety. The exact nature and extent of said injuries is presently

 3          unknown to Plaintiff, who will pray leave of court to assert the same when they are

 4          ascertained.

 5       83. Further, Defendants, their managing agents, including but not limited to, managing

 6          agents, supervisors, ratified and condoned the action against Plaintiff and allowed

 7          DRAKE to continue working there. The CEO Perry knew about the discrimination

 8          and harassment and termination of plaintiff and ratified and condoned it. Plaintiff

 9          complained to Human Resources and they didn’t investigate or take corrective action.
10          Plaintiff complained to the corporate officers and they ratified and condoned the
11          discrimination and harassment and termination. The aforementioned acts of
12          EMPLOYER DEFENDANTS and its alter egos, committed by and through their
13          managing agents, supervisors, were done with the knowledge of EMPLOYER
14          DEFENDANTS and its alter egos and or were ratified and condoned by them and their
15          alter egos, and each of them, were willful, wanton, malicious, intentional, oppressive,
16          illegal and despicable and were done in willful and conscious disregard of the rights,
17          welfare and safety of Plaintiff, and were done by managerial agents of Defendants and
18          its alter egos, and Does 1 through 100, and with the express knowledge, consent, and
19          ratification of managerial employees of Defendants and its alter egos, thereby
20          justifying the awarding of punitive and exemplary damages in an amount to be
21          determined at the time of trial.
22       84. The EMPLOYER DEFENDANTS knew their behavior was illegal, but did it anyway,
23          in blatant disregard of the law.
24       85. As a result of the acts and omissions to act, of the EMPLOYER DEFENDANTS, and
25          each of them, as alleged herein, Plaintiff is entitled to reasonable attorneys' fees and
26          costs.
27       86. Plaintiff has been generally damaged in an amount within the jurisdiction of this Court.
28       87. The harm to Plaintiff was "physical" in the sense that it affected her emotional and

                                                  19
                                               COMPLAINT
 Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 21 of 36 Page ID #:42




 1                  mental health, rather than being a purely economic harm. State Farm Mutual.

 2                  Automobile Ins. Co. v. Campbell (2003) 538 U.S. 408, 419. It was objectively

 3                  reasonable to assume that EMPLOYER DEFENDANTS' employers' and managing

 4                  agents' acts of discrimination and harassment toward PLAINTIFF would affect her

 5                  emotional well-being, and therefore DEFENDANTS employers' "conduct evinced an

 6                  indifference to or a reckless disregard of the health or safety of others."

 7            88. As a result of the discriminatory acts of EMPLOYER DEFENDANTS, their agents and

 8                  alter egos, and each of them, as alleged herein, Plaintiff is entitled to reasonable

 9                  attorneys' fees and costs of said suit as specifically provided in California Government
10                  Code §12965(b).
11            89.      Plaintiff has suffered general damages in an amount within the jurisdiction of this
12   court.
13

14                                         SIXTH CAUSE OF ACTION

15       ( FAILURE TO ENGAGE IN THE INTERACTIVE PROCESS IN VIOLATION OF

16                            GOVERNMENT CODE SECTION 12940 ET SEQ )

17            90. Plaintiff repeats and realleges each and every allegation set forth in the preceding

18                  paragraphs and incorporates them herein by reference with the same effect as if

19                  realleged herein.

20            91. At all times herein, ENCOMPASS DEFENDANTS were plaintiff’s employer.

21            92. Beginning in approximately October 2019 and continuing until approximately

22                  December 2019, DEFENDANTS employees, supervisors and managing agents,

23                  including, and each of them, while acting in the course and scope of their employment

24                  with EMPLOYER DEFENDANTS and in carrying out the policies and practices of

25                  EMPLOYER DEFENDANTS , failed to engaged in the interactive process.

26            93. As set forth above, plaintiff was suffering from extreme emotional distress due to

27                  harassment and discrimination by ENCOMPASS DEFENDANTS .

28            94.     Further, plaintiff was suffering from emotional distress that prevented her from

                                                          20
                                                      COMPLAINT
 Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 22 of 36 Page ID #:43




 1          working and her doctor took her off work. After plaintiff complained, the atmosphere

 2          was so stressful her doctor had to take her off work for a few days. When she was out

 3          sick an employee called and told her she had been terminated. She called the

 4          Corporate offices to complain and they said they would take care of it. Then they

 5          terminated her on December 16,2019. No one even attempted to engage in the

 6          interactive process with plaintiff to see how they could accommodate so that she could

 7          return to work, instead they terminated her.

 8       95. PLAINTIFF filed timely charges with the California Department of Fair Employment

 9          and Housing and received notice of the right to sue, on or about May 19,2020
10          permitting her to bring this legal action. PLAINTIFF has therefore exhausted her
11          administrative remedies under the California Government Code.
12       96. By the aforesaid acts and conduct of Defendants, and each of them, Plaintiff has been
13          directly and legally caused to suffer actual damages pursuant to California Civil Code
14          §3333 including, but not limited to, loss of earnings and future earning capacity,
15          medical and related expenses for care and procedures both now and in the future,
16          attorney’s fees, and other pecuniary loss not presently ascertained, for which Plaintiff
17          will seek leave of court to amend when ascertained.
18       97. As a direct and legal result of the acts and conduct of EMPLOYER DEFENDANTS,
19          Plaintiff has been caused, and did suffer, and continues to suffer severe and permanent
20          emotional and mental distress and anguish, humiliation, embarrassment, fright, shock,
21          pain, discomfort and anxiety. The exact nature and extent of said injuries is presently
22          unknown to Plaintiff, who will pray leave of court to assert the same when they are
23          ascertained.
24       98. Further, Defendants, their managing agents, including but not limited to, managing
25          agents, supervisors, ratified and condoned the action against Plaintiff and allowed
26          DRAKE to continue working there. The CEO Perry knew about the discrimination
27          and harassment and termination of plaintiff and ratified and condoned it. Plaintiff
28          complained to Human Resources and they didn’t investigate or take corrective action.

                                                 21
                                             COMPLAINT
 Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 23 of 36 Page ID #:44




 1          Plaintiff complained to the corporate officers and they ratified and condoned the

 2          discrimination and harassment and termination. The aforementioned acts of

 3          EMPLOYER DEFENDANTS and its alter egos, committed by and through their

 4          managing agents, supervisors, were done with the knowledge of EMPLOYER

 5          DEFENDANTS and its alter egos and or were ratified and condoned by them and their

 6          alter egos, and each of them, were willful, wanton, malicious, intentional, oppressive,

 7          illegal and despicable and were done in willful and conscious disregard of the rights,

 8          welfare and safety of Plaintiff, and were done by managerial agents of Defendants and

 9          its alter egos, and Does 1 through 100, and with the express knowledge, consent, and
10          ratification of managerial employees of Defendants and its alter egos, thereby
11          justifying the awarding of punitive and exemplary damages in an amount to be
12          determined at the time of trial.
13       99. The EMPLOYER DEFENDANTS knew their behavior was illegal, but did it anyway,
14          in blatant disregard of the law.
15       100.   As a result of the acts and omissions to act, of the EMPLOYER DEFENDANTS,
16          and each of them, as alleged herein, Plaintiff is entitled to reasonable attorneys' fees
17          and costs.
18       101.   Plaintiff has been generally damaged in an amount within the jurisdiction of this
19          Court.
20       102.   The harm to Plaintiff was "physical" in the sense that it affected her emotional and
21          mental health, rather than being a purely economic harm. State Farm Mutual.
22          Automobile Ins. Co. v. Campbell (2003) 538 U.S. 408, 419. It was objectively
23          reasonable to assume that EMPLOYER DEFENDANTS' employers' and managing
24          agents' acts of discrimination and harassment toward PLAINTIFF would affect her
25          emotional well-being, and therefore DEFENDANTS employers' "conduct evinced an
26          indifference to or a reckless disregard of the health or safety of others."
27       103.   As a result of the discriminatory acts of EMPLOYER DEFENDANTS, their agents
28          and alter egos, and each of them, as alleged herein, Plaintiff is entitled to reasonable

                                                  22
                                               COMPLAINT
 Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 24 of 36 Page ID #:45




 1          attorneys' fees and costs of said suit as specifically provided in California Government

 2          Code §12965(b).

 3       104.   Plaintiff has suffered general damages in an amount within the jurisdiction of this

 4          court.

 5

 6                                 SEVENTH CAUSE OF ACTION

 7     ( FAILURE TO ACCOMMODATE IN VIOLATION OF GOVERNMENT CODE

 8                                    SECTION 12941 ET SEQ.)

 9       105.   Plaintiff repeats and realleges each and every allegation set forth in the preceding
10          paragraphs and incorporates them herein by reference with the same effect as if
11          realleged herein.
12       106.   At all times herein, ENCOMPASS DEFENDANTS were plaintiff’s employer.
13       107.   Beginning in approximately October 2019 and continuing until approximately
14          December 2019, DEFENDANTS employees, supervisors and managing agents,
15          including, and each of them, while acting in the course and scope of their employment
16          with EMPLOYER DEFENDANTS and in carrying out the policies and practices of
17          EMPLOYER DEFENDANTS , failed to accommodate plaintiff.
18       108.   As set forth above, plaintiff was suffering from extreme emotional distress due to
19          harassment and discrimination by ENCOMPASS DEFENDANTS .
20       109.        Further, plaintiff was suffering from emotional distress that prevented her from
21          working and her doctor took her off work. After plaintiff complained, the atmosphere
22          was so stressful her doctor had to take her off work for a few days. When she was out
23          sick an employee called and told her she had been terminated. She called the
24          Corporate offices to complain and they said they would take care of it. Then they
25          terminated her on December 16,2019. No one even attempted to engage in the
26          accommodate plaintiff so that she could return to work, instead they terminated her
27          when she was out due to extreme emotional distress and resulting physical ailments.
28       110.   PLAINTIFF filed timely charges with the California Department of Fair

                                                   23
                                               COMPLAINT
 Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 25 of 36 Page ID #:46




 1          Employment and Housing and received notice of the right to sue, on or about May

 2          19,2020 permitting her to bring this legal action. PLAINTIFF has therefore

 3          exhausted her administrative remedies under the California Government Code.

 4       111.   By the aforesaid acts and conduct of Defendants, and each of them, Plaintiff has

 5          been directly and legally caused to suffer actual damages pursuant to California Civil

 6          Code §3333 including, but not limited to, loss of earnings and future earning capacity,

 7          medical and related expenses for care and procedures both now and in the future,

 8          attorney’s fees, and other pecuniary loss not presently ascertained, for which Plaintiff

 9          will seek leave of court to amend when ascertained.
10       112.   As a direct and legal result of the acts and conduct of EMPLOYER
11          DEFENDANTS, Plaintiff has been caused, and did suffer, and continues to suffer
12          severe and permanent emotional and mental distress and anguish, humiliation,
13          embarrassment, fright, shock, pain, discomfort and anxiety. The exact nature and extent
14          of said injuries is presently unknown to Plaintiff, who will pray leave of court to assert
15          the same when they are ascertained.
16       113.   Further, Defendants, their managing agents, including but not limited to, managing
17          agents, supervisors, ratified and condoned the action against Plaintiff and allowed
18          DRAKE to continue working there. The CEO Perry knew about the discrimination
19          and harassment and termination of plaintiff and ratified and condoned it. Plaintiff
20          complained to Human Resources and they didn’t investigate or take corrective action.
21          Plaintiff complained to the corporate officers and they ratified and condoned the
22          discrimination and harassment and termination. The aforementioned acts of
23          EMPLOYER DEFENDANTS and its alter egos, committed by and through their
24          managing agents, supervisors, were done with the knowledge of EMPLOYER
25          DEFENDANTS and its alter egos and or were ratified and condoned by them and their
26          alter egos, and each of them, were willful, wanton, malicious, intentional, oppressive,
27          illegal and despicable and were done in willful and conscious disregard of the rights,
28          welfare and safety of Plaintiff, and were done by managerial agents of Defendants and

                                                  24
                                             COMPLAINT
 Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 26 of 36 Page ID #:47




 1          its alter egos, and Does 1 through 100, and with the express knowledge, consent, and

 2          ratification of managerial employees of Defendants and its alter egos, thereby

 3          justifying the awarding of punitive and exemplary damages in an amount to be

 4          determined at the time of trial.

 5       114.   The EMPLOYER DEFENDANTS knew their behavior was illegal, but did it

 6          anyway, in blatant disregard of the law.

 7       115.   As a result of the acts and omissions to act, of the EMPLOYER DEFENDANTS,

 8          and each of them, as alleged herein, Plaintiff is entitled to reasonable attorneys' fees

 9          and costs.
10       116.   Plaintiff has been generally damaged in an amount within the jurisdiction of this
11          Court.
12       117.   The harm to Plaintiff was "physical" in the sense that it affected her emotional and
13          mental health, rather than being a purely economic harm. State Farm Mutual.
14          Automobile Ins. Co. v. Campbell (2003) 538 U.S. 408, 419. It was objectively
15          reasonable to assume that EMPLOYER DEFENDANTS' employers' and managing
16          agents' acts of discrimination and harassment toward PLAINTIFF would affect her
17          emotional well-being, and therefore DEFENDANTS employers' "conduct evinced an
18          indifference to or a reckless disregard of the health or safety of others."
19       118.   As a result of the discriminatory acts of EMPLOYER DEFENDANTS, their agents
20          and alter egos, and each of them, as alleged herein, Plaintiff is entitled to reasonable
21          attorneys' fees and costs of said suit as specifically provided in California Government
22          Code §12965(b).
23       119.   Plaintiff has suffered general damages in an amount within the jurisdiction of this
24          court.
25

26

27

28

                                                  25
                                               COMPLAINT
 Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 27 of 36 Page ID #:48




 1                                EIGHTH CAUSE OF ACTION

 2    (RETALIATION IN VIOLATION OF GOVERNMENT CODE 12940)

 3       120.   Plaintiff repeats and realleges each and every allegation set forth in the preceding
 4          paragraphs and incorporates them herein by reference with the same effect as if
 5          realleged herein.
 6       121.   At all times herein, ENCOMPASS DEFENDANTS were plaintiff’s employer.
 7       122.   Beginning in approximately October 2019 and continuing until approximately
 8          December 2019, DEFENDANTS employees, supervisors and managing agents,
 9          including, and each of them, while acting in the course and scope of their employment
10          with EMPLOYER DEFENDANTS and in carrying out the policies and practices of
11          EMPLOYER DEFENDANTS retaliated against plaintiff in violation of Government
12          Code 12940 .
13       123.   As set forth above, plaintiff was subjected to racial harassment and discrimination,
14          disability and perceived disability discrimination, she complained about this to Drake
15          and to the corporate offices, she was terminated as a result. Further, plaintiff suffered
16          from severe emotional distress and had to be taken off work. When she was out for this
17          she was terminated.
18       124.     Further, plaintiff was suffering from emotional distress that prevented her from
19          working and her doctor took her off work. After plaintiff complained, the atmosphere
20          was so stressful her doctor had to take her off work for a few days. When she was out
21          sick an employee called and told her she had been terminated. She called the
22          Corporate offices to complain and they said they would take care of it. Then they
23          terminated her on December 16,2019. No one even attempted to engage in the
24          accommodate plaintiff so that she could return to work, instead they terminated her
25          when she was out due to extreme emotional distress and resulting physical ailments.
26       125.   PLAINTIFF filed timely charges with the California Department of Fair
27          Employment and Housing and received notice of the right to sue, on or about May
28          19,2020 permitting her to bring this legal action. PLAINTIFF has therefore

                                                 26
                                             COMPLAINT
 Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 28 of 36 Page ID #:49




 1          exhausted her administrative remedies under the California Government Code.

 2       126.   By the aforesaid acts and conduct of Defendants, and each of them, Plaintiff has

 3          been directly and legally caused to suffer actual damages pursuant to California Civil

 4          Code §3333 including, but not limited to, loss of earnings and future earning capacity,

 5          medical and related expenses for care and procedures both now and in the future,

 6          attorney’s fees, and other pecuniary loss not presently ascertained, for which Plaintiff

 7          will seek leave of court to amend when ascertained.

 8       127.   As a direct and legal result of the acts and conduct of EMPLOYER

 9          DEFENDANTS, Plaintiff has been caused, and did suffer, and continues to suffer
10          severe and permanent emotional and mental distress and anguish, humiliation,
11          embarrassment, fright, shock, pain, discomfort and anxiety. The exact nature and extent
12          of said injuries is presently unknown to Plaintiff, who will pray leave of court to assert
13          the same when they are ascertained.
14       128.   Further, Defendants, their managing agents, including but not limited to, managing
15          agents, supervisors, ratified and condoned the action against Plaintiff and allowed
16          DRAKE to continue working there. The CEO Perry knew about the discrimination
17          and harassment and termination of plaintiff and ratified and condoned it. Plaintiff
18          complained to Human Resources and they didn’t investigate or take corrective action.
19          Plaintiff complained to the corporate officers and they ratified and condoned the
20          discrimination and harassment and termination. The aforementioned acts of
21          EMPLOYER DEFENDANTS and its alter egos, committed by and through their
22          managing agents, supervisors, were done with the knowledge of EMPLOYER
23          DEFENDANTS and its alter egos and or were ratified and condoned by them and their
24          alter egos, and each of them, were willful, wanton, malicious, intentional, oppressive,
25          illegal and despicable and were done in willful and conscious disregard of the rights,
26          welfare and safety of Plaintiff, and were done by managerial agents of Defendants and
27          its alter egos, and Does 1 through 100, and with the express knowledge, consent, and
28          ratification of managerial employees of Defendants and its alter egos, thereby

                                                  27
                                             COMPLAINT
 Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 29 of 36 Page ID #:50




 1          justifying the awarding of punitive and exemplary damages in an amount to be

 2          determined at the time of trial.

 3       129.   The EMPLOYER DEFENDANTS knew their behavior was illegal, but did it

 4          anyway, in blatant disregard of the law.

 5       130.   As a result of the acts and omissions to act, of the EMPLOYER DEFENDANTS,

 6          and each of them, as alleged herein, Plaintiff is entitled to reasonable attorneys' fees

 7          and costs.

 8       131.   Plaintiff has been generally damaged in an amount within the jurisdiction of this

 9          Court.
10       132.   The harm to Plaintiff was "physical" in the sense that it affected her emotional and
11          mental health, rather than being a purely economic harm. State Farm Mutual.
12          Automobile Ins. Co. v. Campbell (2003) 538 U.S. 408, 419. It was objectively
13          reasonable to assume that EMPLOYER DEFENDANTS' employers' and managing
14          agents' acts of discrimination and harassment toward PLAINTIFF would affect her
15          emotional well-being, and therefore DEFENDANTS employers' "conduct evinced an
16          indifference to or a reckless disregard of the health or safety of others."
17       133.   As a result of the discriminatory acts of EMPLOYER DEFENDANTS, their agents
18          and alter egos, and each of them, as alleged herein, Plaintiff is entitled to reasonable
19          attorneys' fees and costs of said suit as specifically provided in California Government
20          Code §12965(b).
21       134.   Plaintiff has suffered general damages in an amount within the jurisdiction of this
22          court.
23

24

25

26

27

28

                                                  28
                                               COMPLAINT
 Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 30 of 36 Page ID #:51




 1                                      NINTH CAUSE OF ACTION

 2            (WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY )

 3          135.     Plaintiff repeats and repleads all of the prior causes of action and all the facts that

 4   support them.

 5          136.     Plaintiff repeats and realleges each and every allegation set forth in the preceding

 6             paragraphs and incorporates them herein by reference with the same effect as if

 7             realleged herein.

 8          137.     At all times herein, ENCOMPASS DEFENDANTS were plaintiff’s employer.

 9          138.     Beginning in approximately October 2019 and continuing until approximately
10             December 2019, DEFENDANTS employees, supervisors and managing agents,
11             including, and each of them, while acting in the course and scope of their employment
12             with EMPLOYER DEFENDANTS and in carrying out the policies and practices of
13             EMPLOYER DEFENDANTS terminated plaintiff in violation of the public policies
14             as set forth Government Code 12940 , including the public policy that employers
15             should not engage in discrimination or harassment based on race, disability, or
16             perceived disability and should accommodate an injured employee and not terminate
17             them and that they should not retaliate against someone who complains about
18             violations of FEHA or who takes disability leave.
19          139.     As set forth above, plaintiff was subjected to racial harassment and discrimination,
20             disability and perceived disability discrimination, she complained about this to Drake
21             and to the corporate offices, she was terminated as a result. Further, plaintiff suffered
22             from severe emotional distress and had to be taken off work. When she was out for this
23             she was terminated.
24          140.       Further, plaintiff was suffering from emotional distress that prevented her from
25             working and her doctor took her off work. After plaintiff complained, the atmosphere
26             was so stressful her doctor had to take her off work for a few days. When she was out
27             sick an employee called and told her she had been terminated. She called the
28             Corporate offices to complain and they said they would take care of it. Then they

                                                       29
                                                   COMPLAINT
 Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 31 of 36 Page ID #:52




 1          terminated her on December 16,2019. No one even attempted to engage in the

 2          accommodate plaintiff so that she could return to work, instead they terminated her

 3          when she was out due to extreme emotional distress and resulting physical ailments.

 4       141.   PLAINTIFF filed timely charges with the California Department of Fair

 5          Employment and Housing and received notice of the right to sue, on or about May

 6          19,2020 permitting her to bring this legal action. PLAINTIFF has therefore

 7          exhausted her administrative remedies under the California Government Code.

 8       142.   By the aforesaid acts and conduct of Defendants, and each of them, Plaintiff has

 9          been directly and legally caused to suffer actual damages pursuant to California Civil
10          Code §3333 including, but not limited to, loss of earnings and future earning capacity,
11          medical and related expenses for care and procedures both now and in the future,
12          attorney’s fees, and other pecuniary loss not presently ascertained, for which Plaintiff
13          will seek leave of court to amend when ascertained.
14       143.   As a direct and legal result of the acts and conduct of EMPLOYER
15          DEFENDANTS, Plaintiff has been caused, and did suffer, and continues to suffer
16          severe and permanent emotional and mental distress and anguish, humiliation,
17          embarrassment, fright, shock, pain, discomfort and anxiety. The exact nature and extent
18          of said injuries is presently unknown to Plaintiff, who will pray leave of court to assert
19          the same when they are ascertained.
20       144.   Further, Defendants, their managing agents, including but not limited to, managing
21          agents, supervisors, ratified and condoned the action against Plaintiff and allowed
22          DRAKE to continue working there. The CEO Perry knew about the discrimination
23          and harassment and termination of plaintiff and ratified and condoned it. Plaintiff
24          complained to Human Resources and they didn’t investigate or take corrective action.
25          Plaintiff complained to the corporate officers and they ratified and condoned the
26          discrimination and harassment and termination. The aforementioned acts of
27          EMPLOYER DEFENDANTS and its alter egos, committed by and through their
28          managing agents, supervisors, were done with the knowledge of EMPLOYER

                                                  30
                                             COMPLAINT
 Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 32 of 36 Page ID #:53




 1          DEFENDANTS and its alter egos and or were ratified and condoned by them and their

 2          alter egos, and each of them, were willful, wanton, malicious, intentional, oppressive,

 3          illegal and despicable and were done in willful and conscious disregard of the rights,

 4          welfare and safety of Plaintiff, and were done by managerial agents of Defendants and

 5          its alter egos, and Does 1 through 100, and with the express knowledge, consent, and

 6          ratification of managerial employees of Defendants and its alter egos, thereby

 7          justifying the awarding of punitive and exemplary damages in an amount to be

 8          determined at the time of trial.

 9       145.   The EMPLOYER DEFENDANTS knew their behavior was illegal, but did it
10          anyway, in blatant disregard of the law.
11       146.   As a result of the acts and omissions to act, of the EMPLOYER DEFENDANTS,
12          and each of them, as alleged herein, Plaintiff is entitled to reasonable attorneys' fees
13          and costs.
14       147.   Plaintiff has been generally damaged in an amount within the jurisdiction of this
15          Court.
16       148.   The harm to Plaintiff was "physical" in the sense that it affected her emotional and
17          mental health, rather than being a purely economic harm. State Farm Mutual.
18          Automobile Ins. Co. v. Campbell (2003) 538 U.S. 408, 419. It was objectively
19          reasonable to assume that EMPLOYER DEFENDANTS' employers' and managing
20          agents' acts of discrimination and harassment toward PLAINTIFF would affect her
21          emotional well-being, and therefore DEFENDANTS employers' "conduct evinced an
22          indifference to or a reckless disregard of the health or safety of others."
23       149.   As a result of the discriminatory acts of EMPLOYER DEFENDANTS, their agents
24          and alter egos, and each of them, as alleged herein, Plaintiff is entitled to reasonable
25          attorneys' fees and costs of said suit as specifically provided in California Government
26          Code §12965(b).
27       150.   Plaintiff has suffered general damages in an amount within the jurisdiction of this
28          court.

                                                  31
                                               COMPLAINT
 Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 33 of 36 Page ID #:54




 1                                 TENTH CAUSE OF ACTION

 2                                        (DEFAMATION)

 3       151.   Plaintiff repeats and repleads all of the prior causes of action and all the facts that

 4          support them.

 5       152.   Plaintiff repeats and realleges each and every allegation set forth in the preceding

 6          paragraphs and incorporates them herein by reference with the same effect as if

 7          realleged herein.

 8       153.   At all times herein, ENCOMPASS DEFENDANTS were plaintiff’s employer.

 9       154.   After plaintiff was terminated, Drake and others at Encompass Defendants
10          defamed plaintiff. Encompass Defendants, and their supervisors and managing agents,
11
            including but not limited to Drake, talked to Vendors and told them that they fired
12
            plaintiff because of poor performance. Plaintiff was not a poor performer this was
13
            false. The defamation caused plaintiff injury to her reputation. THE ENCOMPASS
14

15          DEFENDANTS continued to make false allegations about plaintiff’s performance to

16          vendors and other employees at ENCOMPASS. The allegations have caused plaintiff

17          actual damages . Her reputation ahs been damaged.
18       155.   By the aforesaid acts and conduct of Defendants, and each of them, Plaintiff has
19          been directly and legally caused to suffer actual damages pursuant to California Civil
20          Code §3333 including, but not limited to, loss of earnings and future earning capacity,
21          medical and related expenses for care and procedures both now and in the future,
22          attorney’s fees, and other pecuniary loss not presently ascertained, for which Plaintiff
23          will seek leave of court to amend when ascertained.
24       156.   As a direct and legal result of the acts and conduct of EMPLOYER
25          DEFENDANTS, Plaintiff has been caused, and did suffer, and continues to suffer
26          severe and permanent emotional and mental distress and anguish, humiliation,
27          embarrassment, fright, shock, pain, discomfort and anxiety. The exact nature and extent
28

                                                  32
                                              COMPLAINT
 Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 34 of 36 Page ID #:55




 1          of said injuries is presently unknown to Plaintiff, who will pray leave of court to assert

 2          the same when they are ascertained.

 3       157.   Further, Defendants, their managing agents, including but not limited to, managing

 4          agents, supervisors, ratified and condoned the action against Plaintiff and allowed

 5          DRAKE to continue working there. The CEO Perry knew about the discrimination

 6          and harassment and termination of plaintiff and ratified and condoned it. Plaintiff

 7          complained to Human Resources and they didn’t investigate or take corrective action.

 8          Plaintiff complained to the corporate officers and they ratified and condoned the

 9          discrimination and harassment and termination. The aforementioned acts of
10          EMPLOYER DEFENDANTS and its alter egos, committed by and through their
11          managing agents, supervisors, were done with the knowledge of EMPLOYER
12          DEFENDANTS and its alter egos and or were ratified and condoned by them and their
13          alter egos, and each of them, were willful, wanton, malicious, intentional, oppressive,
14          illegal and despicable and were done in willful and conscious disregard of the rights,
15          welfare and safety of Plaintiff, and were done by managerial agents of Defendants and
16          its alter egos, and Does 1 through 100, and with the express knowledge, consent, and
17          ratification of managerial employees of Defendants and its alter egos, thereby
18          justifying the awarding of punitive and exemplary damages in an amount to be
19          determined at the time of trial.
20       158.   The EMPLOYER DEFENDANTS knew their behavior was illegal, but did it
21          anyway, in blatant disregard of the law.
22       159.   As a result of the acts and omissions to act, of the EMPLOYER DEFENDANTS,
23          and each of them, as alleged herein, Plaintiff is entitled to reasonable attorneys' fees
24          and costs.
25       160.   Plaintiff has been generally damaged in an amount within the jurisdiction of this
26          Court.
27       161.   The harm to Plaintiff was "physical" in the sense that it affected her emotional and
28          mental health, rather than being a purely economic harm. State Farm Mutual.

                                                  33
                                               COMPLAINT
 Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 35 of 36 Page ID #:56




 1                Automobile Ins. Co. v. Campbell (2003) 538 U.S. 408, 419. It was objectively

 2                reasonable to assume that EMPLOYER DEFENDANTS' employers' and managing

 3                agents' acts of discrimination and harassment toward PLAINTIFF would affect her

 4                emotional well-being, and therefore DEFENDANTS employers' "conduct evinced an

 5                indifference to or a reckless disregard of the health or safety of others."

 6          162.     As a result of the discriminatory acts of EMPLOYER DEFENDANTS, their agents

 7                and alter egos, and each of them, as alleged herein, Plaintiff is entitled to reasonable

 8                attorneys' fees and costs of said suit as specifically provided in California Government

 9                Code §12965(b).
10          163.     Plaintiff has suffered general damages in an amount within the jurisdiction of this
11                court.
12

13                                                        PRAYER

14                   WHEREFORE, the Plaintiff prays for judgment against the Defendants, and each

15   of them and DOES 1 through 100, as follows:

16                         AGAINST ALL DEFENDANTS AND DOES 1 THROUGH 100:

17          1.       For general damages in an amount within the jurisdictional limits of this court;

18          2.       For medical expenses and related items of expense, according to proof;

19          3.       For loss of earnings, earning capacity and benefits, according to proof;

20          4.       For attorneys' fees according to proof;

21          5.       For prejudgment interest according to proof;

22          6.       For costs of suit incurred herein;

23          7.       For interest as allowed by law;

24          8.       For all penalties as permitted under the law;

25          9.       For Special Damages as permitted by Statute;

26          10.      For such other and further relief as the court may deem just and proper; and

27          11.      For exemplary and punitive damages in an amount according to proof.

28                                             JURY TRIAL DEMAND

                                                        34
                                                    COMPLAINT
 Case 5:21-cv-01271 Document 1-5 Filed 07/29/21 Page 36 of 36 Page ID #:57




 1               The Plaintiff hereby demands a trial by jury.

 2

 3   DATED: May 19, 2021                       LAW OFFICES OF MARYANN P. GALLAGHER

 4

 5
                                               By:
 6                                                   MARYANN P. GALLAGHER

 7                                                   Attorneys for Plaintiff TRANEKA ECHOLS

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 35
                                              COMPLAINT
